Citation Nr: 0102801	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).  

2.  Whether there was a timely request for waiver of recovery 
of an overpayment of pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from October 1963 to 
August 1965.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The present case regarding the veteran's attempt to reopen 
his claim for service connection for PTSD arises from a July 
1998 rating action.  The veteran's notice of disagreement 
with respect to that decision was also received in July 1998, 
and the statement of the case was issued later that month.  
The veteran's appeal in this regard was perfected in 
September 1998, when the RO received a VA Form 9 (Appeal to 
Board of Veterans' Appeals).  

The appeal regarding whether there was a timely request to 
waive recovery of an overpayment of pension benefits arose 
from a May 1998 decision that specifically denied the 
veteran's request to have recovery of the overpayment of his 
pension benefits waived, because his request was not timely 
made.  A notice of disagreement with that decision was 
received in June 1998, and a statement of the case was issued 
in May 1999.  Shortly after the issuance of this statement of 
the case, the RO received the veteran's substantive appeal 
with respect to this issue, thereby perfecting his appeal in 
this regard. 

In addition to the foregoing, the veteran appeared at a tele-
video conference hearing conducted by the undersigned in 
November 1999.  In due course, a transcript of that hearing 
was obtained and associated with the claims file, and the 
matters are now ready for consideration.  


REMAND

The record in this case reflects that the veteran's request 
for waiver of recovery of an overpayment of his pension 
benefits was denied on the basis that the request for waiver 
was not timely filed.  A review of the statement of the case, 
however, reveals that it does not contain citation to the 
applicable law and regulation regarding decisions of this 
nature.  This omission is inconsistent with the provisions of 
38 U.S.C.A. § 7105(d)(1) (West 1991), which requires that the 
statement of the case include a summary of the evidence in 
the case, citation to pertinent laws and regulations, a 
discussion of how such laws and regulations affected the 
decision, and a summary of the reasons for the decision made 
in the case.  This omission is potentially prejudicial to the 
veteran, and must be corrected prior to an appellate 
decision.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  

Moreover, the actual notification to the veteran of the 
existence of a specific overpayment is not of record.  (The 
record as it is currently constituted, only contains the 
August 1997 notice of a general nature to the veteran that 
his benefits were terminated, and that this action would 
result in an overpayment.  The veteran was not informed at 
that time of the specific amount of the overpayment, but 
instead, he was advised that additional information in that 
regard would be provided.  A copy of this follow-up letter 
which presumably contains this additional information 
regarding the particulars of the veteran's overpayment has 
not been associated with the claims file.)  Under these 
circumstances, the Board is unable to verify that 
notification was sent to the veteran, where it was sent, when 
it was sent, or its contents.  This evidence, which is 
presumably located at the Debt Management Center in St. Paul, 
Minnesota, as well as any other information they may have 
pertinent to the claim, must be obtained before the Board may 
enter its final determination on this question.  

With respect to the veteran's attempt to reopen his claim for 
service connection for PTSD, the Board observes that the 
veteran was originally denied service connection for PTSD in 
December 1991.  It appears that the primary reason for making 
this decision, was the absence of any medical records on 
which the veteran was diagnosed to have that disorder.  The 
evidence that has been associated with the claims file in 
connection with the veteran's attempt to reopen this claim, 
still fails to include any medical record on which the 
veteran is diagnosed to have PTSD.  The evidence does 
include, however, a statement from the veteran received in 
July 1998, on which he indicated that VA physicians at the 
Perry Point, VA Medical Center diagnosed him to have the 
claimed disability.  The veteran offered similar testimony at 
the hearing conducted in November 1999.  These assertions 
notwithstanding, the current record does not show that any 
attempt was made to obtain these VA records.  Given that they 
are under VA control, it is the Board's view that a final 
decision may not be made in this case, until attempts to 
obtain these records are made.  Only then can a fair decision 
be entered as to whether there is evidence sufficient to 
reopen the veteran's claim. 

Although the delay occasioned by the Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the following actions:  

1.  The RO should obtain and associate with 
the claims file, a copy of the notification 
sent to the veteran from the Debt Management 
Center, apparently sometime between August 
1997 and April 1998, regarding the existence 
of an overpayment of pension benefits to the 
veteran, as well as any other information 
pertaining to the veteran received at that 
location, including any correspondence from 
him.  

2. The RO should review the question of 
whether the waiver request was timely filed, 
in light of the evidence received from the 
Debt Management Center.

3.  The RO should attempt to obtain and 
associate with the claims file, the records 
of the veteran's treatment at the Perry 
Point, Maryland VA Medical Center, since the 
veteran's discharge from service in 1965.  In 
the event these records reflect a diagnosis 
of PTSD, appropriate additional development 
to include attempts to verify the veteran's 
claimed stressors, and a psychiatric 
examination of him should be accomplished. 

4.  After completion of the foregoing, the RO 
should ensure that all development actions 
have been conducted and completed in full.  
If any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.

5.  The RO should then review the veteran's 
appeal, and if any decision remains adverse 
to him, he and his representative should be 
furnished a supplemental statement of the 
case.  In the event the request for waiver of 
recovery of an overpayment is found to be 
untimely, the supplemental statement of the 
case should include citation to, and 
discussion of, the pertinent portions of 
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b)(2), 
as well as 38 C.F.R. § 1.965 as may be 
appropriate.  After providing the veteran and 
his representative an opportunity to respond, 
the case should be returned to the Board for 
appellate consideration, if otherwise in 
order. 

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



